Citation Nr: 0700193	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  96-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as a rash on the outer right calf.

2.  Entitlement to service connection for a disorder of the 
hands, claimed as residuals of frostbite.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971, from April 1974 to April 1977, and from November 1978 
to June 1993.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a November 1994 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board Remanded the 
appeal in January 1998, December 2003, and in March 2005.  


FINDINGS OF FACT

1.  The veteran did not report for VA examinations of the 
skin and the hands scheduled in December 2005.

2.  The notice of the December 2005 VA examination was not 
returned as undelivered, nor has any other correspondence 
from VA been returned undelivered, including a July 2006 
supplemental statement of the case (SSOC) which informed the 
veteran that he missed the examinations and informed him of 
the consequences of failing to report for the examinations.

3.  VA clinical records dated from 1994 through 2005 are 
devoid of medical diagnosis or treatment of a skin rash on 
the right calf.  

4.  VA clinical records dated from 1994 through 2005 are 
devoid of medical diagnosis or treatment of frostbite of the 
hands.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, 
claimed as a rash on the outer right calf, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).


2.  The criteria for service connection for a disorder of the 
hands, claimed as residuals of frostbite, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the veteran submitted the claims remaining on 
appeal in July 1993, many years prior to enactment of the 
VCAA.  Following the Board's December 2003 Remand, the 
Appeals Management Center (AMC) issued a January 2004 letter 
which informed the appellant of the actions VA would take to 
assist him to develop the claims, and advised the veteran of 
the evidence required to substantiate the claims, including 
notice to the veteran generally of the criteria for service 
connection.  The AMC advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as statements from individuals, and 
advised the veteran to submit any evidence he had.  This 
notice was sufficient to advise the veteran to submit 
evidence in his possession.  The AMC advised the veteran of 
the evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  

The Board finds that the January 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in April 2004, Remanded 
by the Board in March 2005, and readjudicated in July 2006, 
so the notices provided meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and afforded the 
opportunity to develop medical evidence to support his claims 
through VA examination.  VA attempted to provide medical 
examination and obtain a medical opinion based upon a review 
of the evidence of record as necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Here, the veteran was scheduled for 
a VA examination in December 2005, but failed to report.  He 
did not provide any reason for such failure, and has not 
contacted VA since the examinations were scheduled.  

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  The notice of the 
consequences of failure to report for examination as set 
forth in the July 2006 SSOC is sufficient to invoke 38 C.F.R. 
§ 3.655 without violating the safeguard against unfair 
prejudice set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the veteran has not contacted VA in any manner, 
except through argument presented by his representative, 
since the Board's March 2005 Decision and Remand, and has not 
responded to any communication from VA since March 2005, no 
further action by VA to attempt to develop the claim is 
warranted.

Although the VCAA notice referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error, since the denial of the 
veteran's claims renders moot notice as to the effective date 
or rating which may assigned following a grant of service 
connection.  
 
Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Neither a 
skin disorder nor residuals of frostbite are listed among the 
diseases defined as chronic.  No presumption of service 
connection is applicable to any issue addressed in this 
appeal. 

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b).

Facts and analysis

As noted in the Board's March 2005 Decision and Remand, the 
veteran's service medical records show that at an October 
1989 physical examination, the veteran was diagnosed with 
eczema.  At the veteran's February 1993 retirement 
examination, the veteran was noted to have a hyperpigmented 
rash on the right lateral calf.  Post-service medical records 
show that in October 2000 the veteran had been prescribed 
triamcinolone and clotrimazole creams to treat a skin rash, 
although the location of the rash is not identified.  In 
November 2001 the veteran was treated as a VA outpatient for 
chronic tinea cruris and provided a history of tinea cruris 
since serving in Vietnam.  The veteran was informed, by the 
discussion in the Board's March 2005 Decision and Remand, 
that VA examination of his skin would be scheduled to allow 
further development of the claim for service connection for a 
skin disorder.  

As noted in the Board's March 2005 Decision and Remand, the 
veteran's service medical records show that the veteran was 
treated for joint pain in his fingers.  At a September 2000 
VA general medical examination, the veteran reported that 
while serving as a drill sergeant, he had noticed little, 
painful blood blisters on his fingertips.  He attributed 
these to frostbite.  The veteran stated that he did not seek 
medical attention, but his fingers still bothered him during 
cold weather.  The diagnoses included complaints of cold 
sensitivity in cold weather, possibly representing a 
Raynaud's phenomenon.  The Board's March 2005 decision and 
remand informed the veteran that he would be afforded VA 
examination of his hands to allow further development of the 
claim for service connection for residuals of frostbite.  

In November 2005, the veteran was scheduled for a December 
2005 VA examination of the hands.  The veteran did not report 
for that examination.  There is no evidence that notice to 
the veteran of the examination schedule was returned 
undelivered.  

By a SSOC issued in July 2006, the AMC informed the veteran 
that he had missed the scheduled VA examination of the hands 
examinations and skin.  The SSOC informed him of the 
consequences of failing to report for the examinations 
scheduled in December 2005.  There is no evidence that the 
SSOC was returned undelivered.  The veteran has not contacted 
VA since the Board's March 2005 decision and Remand.  The 
veteran has not provided a reason for his failure to report, 
nor has he requested that the examinations he missed be 
rescheduled.  

Therefore, in accordance with 38 C.F.R. § 3.655(b), the Board 
will address the service connection claims based on the 
evidence of record.  In addition to the evidence of record at 
the time of the Board's March 2005 Decision and Remand, the 
AMC requested records dated from June 1993 to October 1999 
and from February 2004 to the present from the Gainesville, 
Florida, and Tallahassee, Georgia VA Medical Centers.  

Among the additional evidence, a November 2001 physician note 
states that the veteran does not have evidence of cyanosis, 
clubbing, or edema of the extremities.  clotrimazole topical 
cream, one percent, was listed on the active medications 
list, but there was no notation as to location that the 
topical cream was to be applied.  

An April 2005 notes disclose that examination was negative 
for peripheral edema, and the veteran's pedal, tibial, and 
radial pulses were good.  The April 2005 examination note 
stated that the veteran's skin was normal, except that he 
complained of "jock itch" and requested clotrimazole 
topical cream.  A history of intertrigo was noted, but no 
diagnosis of a skin disorder or residuals of frostbite was 
assigned.  June 2005 notes disclose no new diagnoses or 
findings as to the skin or upper extremity circulation.

Treatment notes dated from January 1994 through June 2005 are 
devoid of any medical diagnosis of a skin disorder of the 
calves, or any medical diagnosis of residuals of frostbite.  
The treatment notes are devoid of any medical opinion linking 
a current skin disorder or any phenomenon of the upper 
extremities, to include cold sensitivity or Raynaud's 
disease, to the veteran's service.

The evidence fails to establish that the veteran has a 
current skin disorder or has current residuals of frostbite.  
The evidence also fails to establish that any skin disorder 
or cold sensitivity complaint of the upper extremities is 
linked to the veteran's service.  The only evidence of this 
nature is from the veteran who contends that the disabilities 
at issue relate to service.  The veteran is not shown to be a 
medical expert and he is not qualified to express an opinion 
regarding any medical causation of his any current skin or 
frostbite residual problem. As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). 

Two of the three criteria for service connection have not 
been met as to either disorder on appeal.  Caluza, supra.  
The evidence is not in equipoise, so the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claims must be denied.  




ORDER

The appeal for service connection for a skin disorder, 
claimed as a rash of the right calf, is denied.  

The appeal for service connection for a disorder of the 
hands, claimed as residuals of frostbite, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


